Citation Nr: 0014189	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed 
degenerative joint disease of the knees and feet.  

3.  Entitlement to service connection for claimed human 
immunodeficiency virus (HIV)-related disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active service from October 1967 to May 1969 
and served in National Guard from June 1982 to January 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the RO.  

The veteran testified at a hearing before a hearing officer 
at the RO in March 1996.  



REMAND

The veteran claims that he developed hypertension and 
degenerative joint disease of the knees and feet during 
active service in Korea.  He also claims that he contracted 
HIV as a result of being bitten by his girlfriend during 
active duty for training in the National Guard.  

In March 1996, the veteran testified that he received 
treatment for hypertension during active service in Korea.  
He indicated that he was prescribed medication, but did not 
follow-up with treatment during service.  He testified that, 
within one year after discharge in May 1969, he sought 
treatment from Dr. Peacock in Philadelphia.  He indicated 
that he had contacted Dr. Peacock's office, which indicated 
that treatment records are available.  

He testified that, on his way for summer camp in Blackstone, 
Virginia for a period of active duty for training, he was 
bitten on the arm by his girlfriend, who was infected with 
HIV.  He indicated that the wound became infected and 
required treatment at the infirmary.  He testified that he 
was sent to Ft. Belvoir and received additional treatment for 
the wound.  He indicated that, the next time he served on a 
weekend in Philadelphia, he found out that he was HIV 
positive.

He testified that he believed that he was born with 
degenerative joint disease and that the cold weather in Korea 
affected him, causing or aggravating his condition.  He 
testified that he received treatment for degenerative joint 
disease from VA in 1974 and 1975.  He also testified that he 
suffered a right knee injury on a truck during service in the 
National Guard.  He indicated that x-ray studies were taken 
at the time of that injury.

The veteran's assertions are not probative as a layperson is 
not competent to proffer an opinion regarding the medical 
causation of the claimed condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran should be 
provided an opportunity to provide all medical evidence to 
support his contentions regarding the claimed disability.  
See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995),  

A careful review of the service medical records for the 
period of active duty from 1967 to 1969 are negative for 
diagnoses of hypertension or degenerative joint disease 
during active service.  The records obtained regarding the 
veteran's other service include a March 1992 medical record 
showing that he was tested for HIV.  There are no other 
medical records pertaining to this other service in the 
claims file.  The records show that the veteran had periods 
of active duty for training during.  However, the exact dates 
of the periods of active duty for training and inactive duty 
for training have not been verified by the appropriate 
service department.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991).  An application is 
incomplete if the VA is put on notice of the likely existence 
of competent medical evidence that would, if true, be 
relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

The RO should attempt to obtain the medical records of Dr. 
Peacock as identified by the veteran.  The RO should also 
make another attempt to obtain all medical and personnel 
records regarding the veteran's service and verify the 
appropriate periods of active or inactive duty for training.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all VA and 
private medical care providers who 
treated him for the claimed hypertension, 
degenerative joint disease of the feet 
and knees and HIV related disability 
since service.  The veteran also should 
be instructed to submit all medical 
evidence which tends to support his 
assertions that he has hypertension, 
degenerative joint disease of the feet 
and knees and HIV related disability due 
to disease or injury which was incurred 
in or aggravated by service.  The RO 
should also request that the veteran 
provide the full name of Dr. Peacock, his 
current mailing address and the dates of 
treatment for hypertension.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  All records obtained must be 
associated with the claims file.  

2.  The RO should take appropriate steps 
in order to verify the type of service, 
such as active duty for training, or 
inactive duty training, performed by the 
veteran from June 1982 to January 1994.  
The veteran's personnel records, unit 
assignments and complete medical records 
should be requested for the appropriate 
periods of active duty, inactive duty 
training and active duty for training.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
All indicated development should be taken 
in this regard.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been  remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


